 1    Tammara N. Bokmuller (SBN 192200)
      TBokmuller@ClarkHill.com
 2    CLARK HILL LLP
      One America Plaza
 3    600 West Broadway, Suite 500
      San Diego, CA 92101
 4    Telephone: (619) 557-0404
      Facsimile: (619) 557-0460
 5
      Attorneys for Defendants Déjà Vu Services, Inc., Harry
 6    Mohney, Grapevine Entertainment, Inc. d/b/a Déjà Vu
      Showgirls; Nite Life East, LLC d/b/a Little Darlings; SP
 7    Star Enterprise, Inc. d/b/a Déjà Vu; Coldwater, LLC
      d/b/a Deja Vu Showgirls; 3610 Barnett Ave., LLC d/b/a
 8    Adult Superstore; Jolar Cinema of San Diego, Ltd. d/b/a
      Jolar Cinema Showgirls; Showgirls of San Diego, Inc.
 9    d/b/a Deja Vu Showgirls; Bijou – Century, LLC d/b/a
      New Century Theatre; BT California, LLC d/b/a The
10    Penthouse Club & Steakhouse; Chowderhouse, Inc.,
      d/b/a Hungry I; Deja Vu – San Francisco, LLC d/b/a
11    Centerfolds; Deja Vu Showgirls of San Francisco, LLC
      d/b/a Little Darlings of San Francisco; Gold Club –
12    S.F., LLC d/b/a Gold Club; S.A.W. Entertainment, Ltd.,
      d/b/a Hustler San Francisco and the Condor Club; San
13    Francisco Garden of Eden, LLC d/b/a Garden of Eden;
      San Francisco Roaring 20’s, LLC d/b/a Roaring 20’s;
14    and Stockton Enterprises, LLC d/b/a Deja Vu
      Showgirls; and SFBSC Management, LLC
15
                         UNITED STATES DISTRICT COURT
16
                       SOUTHERN DISTRICT OF CALIFORNIA
17

                                                Case No. '19CV0196 JM KSC
18
     JANE ROES 1-4,
19                        Plaintiffs, and       (San Diego Superior Court Case No:
20                                              37-2018-28044-CU-OE-CTL)
   ELANA PERA, PENNY NUNEZ,
21 SARAH MURPHY, POOHRAWN                       NOTICE OF REMOVAL OF
                                                ACTION TO FEDERAL COURT
22
   MEHRABAN, NICOLE HUGHES,                     PURSUANT TO 28 U.S.C. SECTION
   ANGELYNN HERMES, GYPSY                       1331 (FEDERAL QUESTION)
23 VIDAL, AND RASHELE HAMREN,

24                    Plaintiff- Intervenors,   Assigned to:
25
          v.
26
     DEJA VU SERVICES, INC,
27
                            Defendants.
28

30                                      1
31                      NOTICE OF REMOVAL TO FEDERAL COURT
     220984643

32
 1          TO THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
 2   DISTRICT OF CALIFORNIA AND TO THE PLAINTIFFS, PLAINTIFFS-
 3   INTERVENORS, AND THEIR COUNSEL OF RECORD:
 4          PLEASE TAKE NOTICE that Defendants S.A.W Entertainment, Ltd. d/b/a
 5   Larry Flynt’s Hustler Club, S.A.W. Entertainment, Ltd. d/b/a Condor Gentlemen’s
 6   Club, Gold Club-S.F., LLC d/b/a Gold Club San Francisco, and Defendant SFBSC
 7   Management, LLC (”Removing Defendants”) by and through their attorneys of
 8   record hereby remove to this Court the state court action described herein from the
 9   Superior Court of the State of California in and for the County of San Diego, to the
10   United States District Court for the Southern District of California on the basis of
11   federal question jurisdiction pursuant to 28 U.S.C. §§ 1331, 1441(a), 1367(a), and
12   1446(b) as follows:
13                 COMPLAINT AND TIMELINESS OF REMOVAL
14      1. This Notice of Removal is timely. Roes 1-4 filed their Class and Collective
15   Action Complaint for Violation of the Fair Labor Standards Act, 29 USC §201 et.
16   seq., and related state law claims, on May 31, 2018, alleging wage and hour
17   violations under both state and federal law. The Complaint was served on the
18   following Defendants who appeared in the action by way of a Motion to Compel
19   Arbitration that was filed on October 18, 2018: Déjà Vu Services, Inc., Harry
20   Mohney, Grapevine Entertainment, Inc. d/b/a Déjà Vu Showgirls; Nite Life East,
21   LLC d/b/a Little Darlings; SP Star Enterprise, Inc. d/b/a Déjà Vu; Coldwater, LLC
22   d/b/a Deja Vu Showgirls; 3610 Barnett Ave., LLC d/b/a Adult Superstore; Jolar
23   Cinema of San Diego, Ltd. d/b/a Jolar Cinema Showgirls; Showgirls of San Diego,
24   Inc. d/b/a Deja Vu Showgirls; Bijou – Century, LLC d/b/a New Century Theatre;
25   BT California, LLC d/b/a The Penthouse Club & Steakhouse; Chowderhouse, Inc.,
26   d/b/a Hungry I; Deja Vu – San Francisco, LLC d/b/a Centerfolds; Deja Vu
27   Showgirls of San Francisco, LLC d/b/a Little Darlings of San Francisco; Gold
28   Club – S.F., LLC d/b/a Gold Club; S.A.W. Entertainment, Ltd., d/b/a Hustler San
30                                         2
31                         NOTICE OF REMOVAL TO FEDERAL COURT
     220984643

32
 1   Francisco and the Condor Club; San Francisco Garden of Eden, LLC d/b/a Garden
 2   of Eden; San Francisco Roaring 20’s, LLC d/b/a Roaring 20’s; Stockton
 3   Enterprises, LLC d/b/a Deja Vu Showgirls.1
 4       2. On December 27, 2018 Honorable Timothy Taylor of the San Diego
 5   Superior Court granted a Motion for Leave to Intervene filed by Elana Pera, Penny
 6   Nunez, Sarah Murphy, Poohrawn Mehraban, Nicole Hughes, Angelynn Hermes,
 7   and Gypsy Vidal (collectively “Plaintiff-Intervenors”). The Order granting the
 8   Motion for Leave to Intervene deemed the Complaint in Intervention filed and
 9   served on December 27, 2018. The Complaint in Intervention similarly alleges
10   wage and hour violations under both state and federal law, including claims under
11   the Fair Labor Standards Act, 29 USC §201 et. seq.
12       3. Defendant SFBSC Management, LLC (“SFBSC”) was not named as a
13   Defendant in the Complaint filed by Roes 1 through 4.           The Complaint in
14   Intervention was the first time that this Defendant was brought into the litigation.
15   As of the date of this Notice, service of process has not been effectuated upon
16   SFBSC.
17       4. Service of Process as to the additional three Defendants named in the
18   Complaint in Intervention, S.A.W Entertainment, Ltd. d/b/a Larry Flynt’s Hustler
19   Club, S.A.W. Entertainment, Ltd. d/b/a Condor Gentlemen’s Club, and Gold Club-
20   S.F., LLC d/b/a Gold Club San Francisco, was deemed effective December 27,
21   2018.
22       5. This notice of removal is timely because pursuant to 28 U.S.C. § 1441(b),
23   Defendants, S.A.W Entertainment, Ltd. d/b/a Larry Flynt’s Hustler Club, S.A.W.
24   Entertainment, Ltd. d/b/a Condor Gentlemen’s Club, Gold Club-S.F., LLC d/b/a
25   Gold Club San Francisco, have until January 28, 2019 to file this notice.
26   Additionally, as stated above, SFBSC has yet to be served with the Complaint in
27
     1
      While other Defendants were named in the complaint filed May 31, 2018, those
28   Defendants have not been served.
30                                       3
31                       NOTICE OF REMOVAL TO FEDERAL COURT
     220984643

32
 1   Intervention.
 2                       FEDERAL QUESTION JURISDICTION
 3      6. This Court has subject matter jurisdiction of this action under 28 U.S.C. §
 4   1331, and is one which may be removed to this Court by Removing Defendants
 5   pursuant to the provisions of 28 U.S.C. § 1441(a) in that it is a civil action
 6   containing a cause of action “arising under the Constitution, laws, or treaties of the
 7   United States.”
 8      7. Plaintiff-Intervenors allege a cause of action under the federal Fair Labor
 9   Standards Act, pursuant to 29 USC §201 et seq.
10      8. Plaintiff-Intervenors allege that Defendants violated the Fair Labor
11   Standards Act, “Plaintiffs-Intervenors and other dancers who worked for
12   Defendants were employees of Defendants for purposes of the Fair Labor
13   Standards Act. However, Defendants have failed to pay the dancers an hourly rate
14   of at least the federal minimum wage of $7.25 per hour. Defendants have thus
15   violated the FLSA, 29 U.S.C. §206(a)(1)(C), and have done so willfully,
16   intentionally, and in bad faith.” (Ex. 52, First Am. Compl. in Intervention ¶41; see
17   also Ex. 47, Compl. in Intervention ¶40).
18                     JURISDICTION OVER STATE LAW CLAIMS
19      9. Plaintiff-Intervenors’ other causes of action and bases for relief asserted in
20   this action (Count I-Violation of Cal. Lab. Code §§1197 and 1194; Count III-
21   Violation of Cal. Lab. Code §226(a); County IV-Violation of Cal. Bus. & Prof.
22   Code §17200 et. seq.; County V-Violation of Cal. Lab. Code §2802; County VI-
23   Violation of Cal. Lab. Code §351; Count VII-Penalties Pursuant to Private
24   Attorney General Action of 2004, Cal. Lab. Code §§2698 et. seq.) arise out of the
25   same set of facts and are part of the same case and controversy involving the
26   alleged wage and hour violations.           As such, this Court has supplemental
27   jurisdiction of these causes of action within the meaning of 28 U.S.C. § 1367(a).
28

30                                       4
31                       NOTICE OF REMOVAL TO FEDERAL COURT
     220984643

32
 1                                OTHER DEFENDANTS
 2      10. All the other Defendants that have been served and have appeared in this
 3   action are represented by the undersigned counsel Tammara N. Bokmuller of Clark
 4   Hill LLC and consent to the removal of this action.
 5                                  VENUE IS PROPER
 6      11. This removal notice is filed in the United States District Court for the
 7   Southern District of California because the State Court Action is pending in the
 8   County of San Diego.
 9             SERVICE OF NOTICE ON PLAINTIFFS AND STATE COURT
10      12. Removing Defendants will promptly serve a copy of this Notice on
11   Plaintiffs and Plaintiffs-Intervenors, and will promptly file and serve a copy of a
12   Notice to Adverse Parties and State Court with the clerk of the state court where
13   the case is filed.
14      13. Removing Defendants have sought no similar relief with respect to this
15   matter.
16      14. In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
17   “process, pleadings, and orders” on file in the state court action are attached hereto:
18   EXHIBIT                    DOCUMENT TITLE                                DATE
19        1.       Complaint-Class and Collective Action                5/31/18
20                 Complaint for Violation of FLSA and State Law
21        2.       Order-Proceeding under Fictitious Names              6/1/18
22        3.       Summons                                              7/6/18
23        4.       Verified Application of Jason J. Thompson to         10/10/18
24                 Appear as Counsel Pro Hac Vice
25        5.       Plaintiffs’ Notice of Motion and Motion for     10/11/18
                   Preliminary Approval of Class Action Settlement
26
          6.       Declaration of Jason J. Thompson in Support of       10/11/18
27
                   Motion for Preliminary Approval of Class
28

30                                        5
31                        NOTICE OF REMOVAL TO FEDERAL COURT
     220984643

32
 1
                 Action Settlement
 2

 3        7.     Plaintiff’s Memorandum of Points & Authorities     10/11/18

 4               in Support of Plaintiffs’ Motion for Preliminary

 5               Approval of Class Action Settlement

 6        8.     Declaration of Megan A. Bonanni in Support of      10/11/18
 7               Motion for Preliminary Approval of Class
 8               Action Settlement
 9        9.     Declaration of Trenton R. Kashima in Support of 10/11/18
10               Motion for Preliminary Approval of Class
11               Action Settlement
12        10.    Notice of Motion and Motion to Compel              10/18/18
13               Arbitration
14        11.    Defendant’s Memorandum of Points and               10/18/18
15               Authorities in Support of Motion to Compel
16               Arbitration
17        12.    Declaration of Donald Krontz in Support of         10/18/18
18               Defendants’ Motion to Compel Arbitration
19        13.    Defendants’ Notice of Errata                       10/19/18
20
          14.    Declaration of Tammara B. Bokmuller in             10/19/18
21
                 Support of Defendants’ Motion to Compel
22
                 Arbitration
23
          15.    Notice of Motion and Motion to Intervene           11/1/18
24

25        16.    Memorandum of Points and Authorities in            11/1/18

26               Support of Motion for Leave to Intervene

27        17.    Opposition to Plaintiffs’ Motion for Preliminary   11/1/18

28               Approval and for Class Certification, and

30                                      6
31                      NOTICE OF REMOVAL TO FEDERAL COURT
     220984643

32
 1
                 Incorporated Objection to Proposed Class Action
 2
                 Settlement
 3
          18.    Declaration of Shannon Liss-Riordan in Support      11/1/18
 4
                 of Objection to Proposed Settlement and Motion
 5
                 for Leave to Intervene
 6
          19.    Supplemental Declaration of Shannon Liss-           11/2/18
 7
                 Riordan in Support of Motion for Leave to
 8
                 Intervene
 9
          20.    Minute Order dated 11/2/18                          11/2/18
10

11        21.    Order Denying Plaintiffs’ Motion Preliminary        11/5/18
12               Approval of Class Action Settlement
13        22.    Plaintiffs’ Points and Authorities in Opposition    11/15/18
14               to Proposed Intervenors’ Motion for Leave to
15               Intervene
16        23.    Declaration of Trenton R. Kashima in Support of 11/15/18
17               Plaintiffs’ Points & Authorities in Opposition to
18               Proposed Intervenors’ Motion for Leave to
19               Intervene
20        24.    Defendants’ Opposition to Motion to Intervene       11/15/18
21
          25.    Declaration of Gary Marlin in Support of            11/15/18
22
                 Defendants’ Opposition to Motion to Intervene
23
          26.    Declaration of Richard Hinckley in Support of       11/15/18
24
                 Defendants’ Opposition to Motion to Intervene
25
          27.    Declaration of Jean Claude Pomerleau in             11/15/18
26
                 Support of Defendants’ Opposition to Motion to
27
                 Intervene
28

30                                      7
31                      NOTICE OF REMOVAL TO FEDERAL COURT
     220984643

32
 1
          28.    Declaration of Nichole Turnwald in Support of        11/15/18
 2
                 Defendants’ Opposition to Motion to Intervene
 3
          29.    Declaration of Kyriacos Kalfas in Support of         11/15/18
 4
                 Defendants’ Opposition to Motion to Intervene
 5
          30.    Declaration of Tammara N. Bokmuller in               11/15/18
 6
                 Support of Defendants’ Opposition to Motion to
 7
                 Intervene
 8
          31.    Declaration of Trenton R. Kashima in Support of 11/21/18
 9
                 Response Re: Opposition to Plaintiffs’ Motion
10
                 for Preliminary Approval and for Class
11
                 Certification and Class Action Settlement
12
          32.    Plaintiffs’ Response re: Opposition to Plaintiffs’   11/21/18
13
                 Motion for Preliminary Approval and for Class
14
                 Certification and Class Action Settlement
15
          33.    Defendants’ Response to Opposition to Motion         11/21/18
16
                 for Preliminary Approval
17
          34.    Declaration of Donald Krontz in Support of           11/21/18
18
                 Response to Opposition to Motion for
19
                 Preliminary Approval
20
          35.    Declaration of Tammara N. Bokmuller in               11/21/18
21
                 Support of Response to Opposition to Motion for
22
                 Preliminary Approval
23
          36.    Declaration of Gary Marlin in Support of             11/21/18
24
                 Response to Opposition to Motion for
25
                 Preliminary Approval
26
          37.    Declaration of Mark Cohen in Support of              11/21/18
27
                 Response to Opposition to Motion for
28

30                                      8
31                      NOTICE OF REMOVAL TO FEDERAL COURT
     220984643

32
 1
                 Preliminary Approval.
 2

 3        38.    Declaration of Bradley Schafer in Support of      11/21/18

 4               Response to Opposition to Motion for

 5               Preliminary Approval

 6        39.    Reply in Support of Motion for Leave to           11/21/18
 7               Intervene
 8        40.    Verified Application of Megan A. Bonanni to       11/29/18
 9               Appear as Counsel Pro Hac Vice
10        41.    First Amended Class and Collective Action         11/30/18
11               Complaint for Violation of the FLSA and State
12               Law
13        42.    Minute Order dated 11/30/18                       11/30/18
14
          43.    Supplemental Brief in Support of Motion for       12/21/18
15
                 Leave to Intervene
16
          44.    Plaintiffs’ Supplemental Brief in Support of      12/21/18
17
                 Opposition to Proposed Intervenor’s Motion for
18
                 Leave to Intervene
19
          45.    Defendants’ Supplemental Brief in Support of      12/21/18
20
                 Opposition to Motion to Intervene
21
          46.    Minute Order dated 12/27/18                       12/27/18
22

23        47.    Complaint in Intervention                         12/27/18

24        48.    Plaintiffs’ Opposition to Defendants’ Motion to   1/7/19
25               Compel Arbitration
26        49.    Defendants’ Reply in Support of its Motion to     1/11/19
27               Compel Arbitration
28

30                                     9
31                     NOTICE OF REMOVAL TO FEDERAL COURT
     220984643

32
 1
          50.     Declaration of Tammara N. Bokmuller in             1/11/19
 2
                  Support of Defendants’ Reply in Support of its
 3
                  Motion to Compel Arbitration
 4
          51.     Minute Order dated 1/18/19                         1/18/19
 5

 6        52.     First Amended Complaint in Intervention            1/25/19
 7
           WHEREFORE, Removing Defendants respectfully request that the above-
 8
     captioned action pending before the Superior Court of the State of California in
 9
     and for the County of San Diego be removed to the United States District Court for
10
     the Southern District of California.
11

12

13
     Dated: January 28, 2019                CLARK HILL LLP
14

15                                          By: /s/ Tammara N. Bokmuller               .
                                                Tammara N. Bokmuller
16                                              California Bar No. 192200
                                                tbokmuller@clarkhill.com
17                                              Clark Hill LLP
                                                600 W. Broadway, Suite 500
18                                              San Diego, CA 92101
                                                PH: (619) 557-0404
19                                              FX: (619) 557-0460
20                                               Attorneys for Defendants Déjà Vu
                                                 Services, Inc., Harry Mohney, Grapevine
21                                               Entertainment, Inc. d/b/a Déjà Vu
                                                 Showgirls; Nite Life East, LLC d/b/a
22                                               Little Darlings; SP Star Enterprise, Inc.
                                                 d/b/a Déjà Vu; Coldwater, LLC d/b/a
23                                               Deja Vu Showgirls; 3610 Barnett Ave.,
                                                 LLC d/b/a Adult Superstore; Jolar
24                                               Cinema of San Diego, Ltd. d/b/a Jolar
                                                 Cinema Showgirls; Showgirls of San
25                                               Diego, Inc. d/b/a Deja Vu Showgirls;
                                                 Bijou – Century, LLC d/b/a New Century
26                                               Theatre; BT California, LLC d/b/a The
                                                 Penthouse Club & Steakhouse;
27                                               Chowderhouse, Inc., d/b/a Hungry I;
                                                 Deja Vu – San Francisco, LLC d/b/a
28                                               Centerfolds; Deja Vu Showgirls of San
30                                       10
31                       NOTICE OF REMOVAL TO FEDERAL COURT
     220984643

32
 1                                 Francisco, LLC d/b/a Little Darlings of
                                   San Francisco; Gold Club – S.F., LLC
 2                                 d/b/a Gold Club; S.A.W. Entertainment,
                                   Ltd., d/b/a Hustler San Francisco and the
 3                                 Condor Club; San Francisco Garden of
                                   Eden, LLC d/b/a Garden of Eden; San
 4                                 Francisco Roaring 20’s, LLC d/b/a
                                   Roaring 20’s; and Stockton Enterprises,
 5                                 LLC d/b/a Deja Vu Showgirls; and
                                   SFBSC Management, LLC
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30                               11
31               NOTICE OF REMOVAL TO FEDERAL COURT
     220984643

32
